NO. 07-07-0354-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   APRIL 16, 2008
                          ______________________________

                             In the Interest of A.C., a child
                        _________________________________

           FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

            NO. DR-06A-019; HON. PHIL N. VANDERPOOL, PRESIDING
                      _______________________________

                                Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Crystal Chavez and Juan Cano appeal from an order terminating their parental

rights to their minor daughter, A.C. We affirm the trial court’s order.

       Cano Appeal

       Cano asserts various issues attacking the trial court’s decision. However, we do not

find a statement of points itemizing the issues he intended to present on appeal. See TEX .

FAM . CODE ANN . §263.405(i) (Vernon Supp. 2007); In re R.C., 243 S.W.3d 674, 675-76

(Tex. App.–Amarillo 2007, no pet.). Accordingly, we dismiss his appeal.

       Chavez Appeal

       Chavez raises three issues for us to consider. Through two, she attacks only two

of the four statutory grounds found by the trial court to warrant termination. Through the
third issue, she attacks the finding that termination was in the best interest of the child. We

overrule each.1

         As for the issues encompassing the statutory grounds for termination, we note that

only one ground need be established to support an order of termination. In re N.S.G., 235
S.W.3d 358, 363 (Tex. App.–Texarkana 2007, no pet.). Chavez having addressed on

appeal only two of the four grounds, she waived any complaint she had about the others.

Thus, at least two grounds existed which supported the trial court’s decision.

         As for the issue encompassing the best interest of the child, we note that the

evidence establishing a statutory ground for termination may also be considered when

assessing the best interest of the child. In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). Also

noteworthy are the indicia known as the Holley factors. They too are helpful in assessing

the child’s best interest. Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976). Included

among them are: 1) the desires of the child, 2) the emotional and physical needs of the

child now and in the future, 3) the emotional and physical danger to the child now and in

the future, 4) the parental abilities of the individuals seeking custody, 5) the programs

available to assist those individuals to promote the best interest of the child, 6) the plans

for the child by those individuals seeking custody, 7) the stability of the home, 8) the acts

or omissions of the parent indicating that the existing parent/child relationship is not a



        1
          The State contends that Chavez failed to tim ely file a statem ent of points as well. W e disagree. The
trial court’s order of term ination was signed on August 1, 2007, and the statem ent of points was not filed
m arked until August 20, 2007. Yet, it was m ailed to the clerk on August 16, 2007. Given the m ailbox rule,
See T EX . R. C IV . P. 5 (providing that any docum ent sent to the clerk in an envelope properly addressed and
stam ped and is deposited in the m ail on or before the last day for filing and received by the clerk not m ore
than ten days late shall be deem ed filed in tim e), Chavez satisfied the fifteen-day rule specified in the Texas
Fam ily Code. See T EX . F AM . C OD E A N N . §263.405(b) (Vernon 2002) (requiring the statem ent to be filed within
fifteen days of judgm ent).

                                                         2
proper one, and 9) any excuse for the acts or omissions of the parent. In re P.E.W., 105
S.W.3d 771, 779-80 (Tex. App.–Amarillo 2003, no pet.). More importantly, one need not

prove that each Holley factor favors termination. Id. at 780. Nor is the list exhaustive. In

re C.J.F., 134 S.W.3d 343, 354 (Tex. App.–Amarillo 2003, pet. denied). Instead, there

must simply be enough evidence from which the factfinder can reasonably form a firm

conviction or belief that the child’s best interest justifies termination. In re P.E.W., 105
S.W.3d at 780.

       The record before us showed that Chavez, who was mildly retarded and had only

a ninth grade education, had been raised in a home where she was abused and neglected.

Furthermore, her first pregnancy by Cano (who was in his twenties at the time) occurred

when she was fifteen years old. That child was stillborn. Other evidence illustrated that

Chavez eventually lived with Cano for a year and a half and that he physically threatened

and abused her. After one such instance of abuse, the Department of Family and

Protective Services (Department) became involved. And, though Chavez knew that she

was not to see Cano, she disregarded that.

       Next, after the birth of A.C., the child became sick with meningitis and RSV and had

to be hospitalized. Hospital personnel called the Department and reported their concerns

regarding Chavez’ ability to care for the sick child. This resulted in the Department taking

custody of the infant.

       Also appearing of record is the following evidence: 1) Chavez and A.C. were placed

in several different foster homes together but had to be removed due to the poor behavior

of Chavez (as exemplified by her effort to physically confront a foster parent), 2) the foster



                                              3
parents had to constantly remind Chavez to do things for the care of the child, 3) Chavez

ran away after being placed with the PAC shelter in Amarillo and having A.C. removed

from her custody for holding the child by the ankles and swinging her, 4) Chavez returned

to Cano after she ran away, 5) she was next placed with a shelter in Wichita Falls where

she stayed for only one day before running away and being arrested for driving without a

license, 6) Chavez was placed in a shelter in Lubbock but was removed after she

disappeared for a time with an eleven-year-old child, 7) she failed on more than one

occasion to place children in safety seats, 8) Chavez had been stopped for driving a car

on the wrong side of the road when she had another infant with her and had drunk eight

bottles of “Bacardi,” 9) she was resistant to learning from services offered by the

Department, failed to complete counseling and parenting classes, and had a poor support

system in her life, 10) she lacked the ability to parent and could not place the child’s needs

above her own, according to psychological testing, 11) she had been arrested and jailed

for truancy at the time of trial, 12) Chavez only worked for three weeks at the only job she

ever had, 13) she gave birth to another child by another father at the time of trial and

intended to live with him and have him support her and the child, 14) neither Chavez’ family

nor Cano’s family had passed a home study, and 15) A.C., who was nearly two years old

at the time of trial, was doing well with her foster parents, which foster parents had an

interest in adopting her.

       Evidence that a mother cannot provide a stable, safe, and secure environment

supports a finding that it is in the child’s best interest to terminate a mother’s parental

rights. See Hann v. Texas Dep’t of Protective and Regulatory Services, 969 S.W.2d 77,

83-84 (Tex. App.–El Paso 1998, pet. denied) (upholding the termination because evidence

                                              4
appeared of record illustrating that the parent could not provide such an environment). The

litany of evidence itemized above established Chavez’ inability to provide such an

environment. Thus, the trial court had before it evidence upon which it reasonably could

have formed a firm belief or conviction that termination of the parental rights of Chavez was

in the best interest of A.C.

       The order of the trial court is affirmed.



                                                   Brian Quinn
                                                   Chief Justice




                                              5